DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on several dates have been surfacely looked by the examiner and the applicant is advised to point out specific prior arts which is related to the pending application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-12, 14 and 19-20 35 U.S.C. 103 as being unpatentable over Scholl (US2020/0134939) in view of Suzuki (US 20130097128) and herein after will be referred as Scholl and Suzuki. 
Regarding Claim 1,  Schell teaches a vehicle (Fig.3 #300), comprising: 
a tire and wheel assembly (Para [0080] Line 5-7: “FIG . 3 , illustrates , in side view , a plurality of vehicle wheel - end systems 108 in accordance with principles of inventive concepts configured on a vehicle 300.”); 
one or more sensors configured on the tire and wheel assembly to measure operating parameters of the tire and wheel assembly (Para [0108] : “Sensors 912 provide readings on tire pressure , tire temperature , motion ( e.g. , three dimensional accelerometer ) , wheel temperature , ambient pressure , ambient temperature , wheel temperature , microphone , distance sensors , color sensors , humidity sensors , altimeters , Hall effect sensors , air flow ( e.g. , Pitot tube ) , camera ( IR , visible , low - light level , etc. ) , for example Sensor readings may be employed by controller 906 in analytics , diagnostics and prognostics , as described in greater detail herein .”); 

an artificial neural network configured to analyze the operating parameters of the tire and wheel assembly as a function of time to generate a result (Para [0055] : “ The collected body of sensor readings allows the system to analyze wheel - end and vehicle performance in a manner far beyond the conventional detection of low tire - pressure . Applicants ’ system and method may perform extremely complex and accurate analyses in both the time and frequency domain . Frequency analyses may employ Fourier , Gabor , or Wavelet transforms , for example , with machine learning to analyze the state of a vehicle , to diagnose issues , to prognosticate , or predict , potential long - term problems or imminent failures , recom mend maintenance or control operations that improve vehicle performance , such as controlling optimum tire infla tion and load balancing:” and [0117] : “The performance of frequency analysis on various sensors within the system in accordance with principles of inventive concepts provides many benefits . For example , by using Fast Fourier Transforms ( FFT's ) , system 108 may detect frequency abnormalities via one or more accelerometers to provide early warning to a driver ( or other ) of issues with a tire , for example . Through use of Gabor Transforms , a system in accordance with principles of inventive concepts may develop predictive behavior , thereby enabling the use of Artificial Intelligence in example embodiments. These types of analysis may be possible due to the frequency and volume of sensor data collected , for example , into the Megahertz range and over sustained periods of time ( in the range of seconds or greater in example embodiments ) . Such sampling is made possible as a result of power availability , as generated within system 108. The availability of such a continual power source also allows system 108 to transmit data , analytic , diagnostic , and prognostic results over wireless circuitry”); 
and at least one processor configured to generate a suggestion for a maintenance service of the tire and wheel assembly based on the result from the artificial neural network analyzing the operating parameters of the tire and wheel assembly (Para [0151] : “In operation , a system 108 may employ a classifier to analyze sensor readings , use sensor readings to diagnose system 108 and associated vehicle states or prognosticate future system 108 or associated vehicle states , for example , in regard to maintenance or possible faults or failures . Readings from any sensor may be used , singly , or in combination with readings from other sensors . In the following example , readings from an accelerometer will be used for illustrative purposes , but inventive concepts are not limited thereto ..”).
  
Suzuki teaches the at least one processor further configured to: store the operating parameters of the vehicle tire and wheel assembly in a data storage device when the operating parameters are indicative of abnormal operations of the tire and wheel assembly, and discard the operating parameters of the vehicle tire and wheel assembly when the operating parameters are indicative of normal operations (Para [0006] : “Thus, instead of keeping the gathered operation data as it is, the gathered operation data is compressed or portions of the data are deleted so that it is possible to reduce the load borne in keeping the data or to decrease the amount of stored data.” Para [0007] : “In order to implement what is described above, there is provided an irreversible compression method (or a thinning method) in accordance with which, an allowable data error is set in advance and only data having errors bigger than the allowable data error is kept and stored while the remaining data is discarded.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scholl to incorporate the teachings of Suzuki to include the at least one processor further configured to: store the operating parameters of the vehicle tire and wheel assembly in a data storage device when the operating parameters are indicative of abnormal operations of the tire and wheel assembly, and discard the operating parameters of the vehicle tire and wheel assembly when the operating parameters are indicative of normal operations .Doing so would reduce  the load borne in keeping the data or to decrease the amount of stored data as disclosed in Suzuki in Para [0006].
	
Similarly Claims 12 and 19 are rejected on the similar rational as Claim 1 above is. 

Regarding Claim 2, Scholl in view of Suzuki teaches the vehicle of claim 1. Scholl also teaches wherein the one or more sensors include a pressure sensor configured to measure a pressure of air enclosed within the tire and wheel assembly (Para [0108] : “Sensors 912 provide readings on tire pressure , tire temperature , motion ( e.g. , three dimensional accelerometer ) , wheel temperature , ambient pressure , ambient temperature , wheel temperature , microphone , distance sensors , color sen sors ,” and [0118]: “In example embodiments , tire air pressure may be monitored over time ( 1 sensor per tire , or multiple tires per sensor ) . Additionally , redundant pressure sensing may be employed . In example embodiments redundant pressure sensing methods may include : direct sensing , which may include primary pressure sensor ( s ) ( Digital or Analog ) , or indirect sensing , which may include wheel speed & temperature monitoring or other methods .”).
  
Regarding Claim 3, Scholl in view of Suzuki teaches the vehicle of claim 2.  Scholl also teaches wherein the one or more sensors further include a speed sensor configured to measure a speed of spinning of the tire and wheel assembly ( Para [0119] : “System 108 may monitor wheel RPM over time to yield diagnostic and prognostic results . In example embodiments , collecting data to assess both speed and distance traveled may be performed both directly and indirectly . In an example embodiment a system includes direct sensing of the rotation of the monitoring , analysis and control system 108 primary shaft axis A through the use of Hall Effect sensors or similar methods , providing both number of rotations as well as an associated time per rotation .”). 


Regarding Claim 5, Scholl in view of Suzuki teaches the vehicle of claim 3, Scholl teaches wherein the one or more sensors further include a vibration sensor configured to measure a vibration of the tire and wheel assembly (Para [0152] : “In operation , a sensor , which may be a three - axis accelerometer , for example , detects vibrations , converts the mechanical vibrations to an analog electrical signal , conditions the signal ( using , for example , an electrical filter and multi - stage gain amplifier ) converts the analog electrical signal to a digital signal and passes the digital signal to controller 906”).  

Regarding Claim 6, Scholl in view of Suzuki teaches the vehicle of claim 3, Scholl also teaches wherein the one or more sensors and the artificial neural network are configured as part of the tire and wheel assembly (Fig.9 #108 sensors are 912 and neural network is interpreted as 906).  

Regarding Claim 7, Scholl in view of Suzuki teaches the vehicle of claim 1. Scholl also teaches wherein the result includes an identification of a problem that is associated with the tire and wheel assembly and is determined from the operating parameters of the tire and wheel assembly measured by the one or more sensors, or a classification of whether operations of the tire and wheel assembly are normal (Para [0151] : “In operation , a system 108 may employ a classifier to analyze sensor readings , use sensor readings to diagnose system 108 and associated vehicle states or prognosticate future system 108 or associated vehicle states , for example , in regard to maintenance or possible faults or failures . Readings from any sensor may be used , singly , or in combination with readings from other sensors . In the fol lowing example , readings from an accelerometer will be used for illustrative purposes , but inventive concepts are not limited thereto .”).
  

Regarding Claim 9, Scholl in view of Suzuki teaches the vehicle of claim 1, further comprising: a data storage device configured to store model data of the artificial neural network and compute the result based on the model data stored in the data storage device and inputs to the artificial neural network received from the at least one processor (Para [0106] : “Electronic storage 908 may include volatile or non - volatile electronic memory , such as ROM , EEPROM , Flash , DRAM , phase - change , or other memory . Electronic storage 908 may store sensor readings ; controller calculations , analyses , diagnostics , and prognostics ; information obtained through user interface 916 ( commands , updates , etc. ) ; information obtained through communications inter face 910 , such as sensor readings , analytics results , diag nostics and prognostics from one or more other systems 108 associated with the same vehicle as the instant system 108 ; or information or commands from remote devices , such as fleet server 106 or portable communications device 110 , for example , through cloud 104 .”).  

Regarding Claim 10, Scholl in view of Suzuki teaches the vehicle of claim 9. Scholl also teaches wherein the inputs to the artificial neural network for generation of the result further include operation signals of the vehicle (Para [0117] : “ Through use of Gabor Transforms , a system in accordance with principles of inventive concepts may develop predictive behavior , thereby enabling the use of Artificial Intelligence in example embodiments . These types of analysis may be possible due to the frequency and volume of sensor data collected , for example , into the Megahertz range and over sustained periods of time ( in the range of seconds or greater in example embodiments )” : here operation signals of the vehicle is interpreted as sensor data of the vehicle indicating operating parameters of the vehicle).  

Regarding Claim 11, Scholl in view of Suzuki teaches the vehicle of claim 10. Scholl also teaches wherein the data storage device is configured to store the operating parameters of the vehicle tire and wheel assembly when the result indicates abnormal operations of the tire and wheel assembly (Para [0106] : “Electronic storage 908 may include volatile or non - volatile electronic memory , such as ROM , EEPROM , Flash , DRAM , phase - change , or other memory . Electronic storage 908 may store sensor readings ; controller calcula tions , analyses , diagnostics , and prognostics ; information obtained through user interface 916 ( commands , updates , etc. ) ; information obtained through communications inter face 910 , such as sensor readings , analytics results , diag nostics and prognostics from one or more other systems 108 associated with the same vehicle as the instant system 108 ;”).

Regarding Claim 14, Scholl in view of Suzuki teaches the method of claim 12. Scholl also teaches further comprising: presenting the suggestion in an infotainment system of the vehicle (Para [0083] : “FIG . 4a is a plan view , schematic representation displaying monitoring , analysis and control system systems 108 on both motored 300 and trailered ( non - powered ) 302 vehicles . ( FIG . 4b depicting a similar passenger vehicle representation ) . A hub unit ( 103 ) may be positioned on the motored vehicle 300 or on the trailered vehicle 302. The transmitter / receiver unit ( 103 ) may communicate between the individual or collective wheel - end , or , monitoring , analysis and control , systems 108 with the world external to systems 108 , for example , as determined by preset protocols defined during the set - up of the system . Programmable system parameters may include , but are not limited to : alert notifications , including the type of item to alert , what person / entity to notify ; system parameter settings , including tire pressure setting , security setting ( e.g. password , type of unauthorized removal actions , etc. ) ; and systems to activate , including system performance monitoring , diagnostic systems , prognostic systems , for example . In example embodiments , the programing / set - up of the monitoring , analysis and control system systems 108 may be performed via a base unit or , for example , via an application as installed on a portable device 110 such as a smart phone.”).  


Regarding Claim 20, Scholl in view of Suzuki teaches the wheel assembly of claim 19.  Scholl also teaches wherein the or more sensors are configured to measure a pressure of air in the tire, a temperature of the air in the tire, a speed of spinning of the wheel, a traction force or torque applied by the wheel on an axle of a vehicle, or vibration of the wheel, or any combination thereof (Para [0108] : “Sensors 912 provide readings on tire pressure , tire temperature , motion ( e.g. , three dimensional accelerometer ) , wheel temperature , ambient pressure , ambient temperature , wheel temperature , microphone , distance sensors , color sen sors , humidity sensors , altimeters , Hall effect sensors , air flow ( e.g. , Pitot tube ) , camera ( IR , visible , low - light level , etc. ) , for example Sensor readings may be employed by controller 906 in analytics , diagnostics and prognostics , as described in greater detail herein.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scholl in view of Suzuki and in further view of Svantesson et al. (US2016/0202147) herein after will be referred as Svantesson.

Regarding Claim 4, Scholl in view of Suzuki teaches vehicle of claim 3.
 Svantesson teaches wherein the one or more sensors further include a traction sensor configured to measure a force or torque applied by the tire and wheel assembly on an axle of the vehicle (Para [0020] : “sensor data indicative of an engine torque of an engine of the vehicle, sensor data indicative of a torque acting on the at least one tire, sensor data indicative of wheel slip related to the at least one tire, sensor data indicative of a tractive force of at least one wheel,”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schell to incorporate the teachings of Svantesson to include the one or more sensors further include a traction sensor configured to measure a force or torque applied by the tire and wheel assembly on an axle of the vehicle. Doing so would optimize the process of predicting the recommended maintenance.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl in view of Suzuki and in further view of Admitted Prior Art herein after will be referred as APA.
 
Regarding Claim 8, Scholl in view of Suzuki teaches the vehicle of claim 7. Scholl also teaches to be  trained to recognize variations of operating parameters of the vehicle tire and wheel assembly during a time period in which the tire and wheel assembly is considered to be in a normal condition (Para [0154] : “During calibration , or training , this image may be employed by a classifier to characterize , or classify , the vehicle conditions and to store those classifications for use during normal sensing operation . ”: here normal sensing operation is being interpreted as the healthy state or issue free state of vehicle).
 Admitted Prior Art teaches a machine learning module configured to train the artificial neural network (Para [0016] : In general, an ANN may be trained using a supervised method where the parameters in the ANN are adjusted to minimize or reduce the error between known outputs resulted from respective inputs and computed outputs generated from applying the inputs to the ANN, Examples of supervised learning/training methods include reinforcement learning. and learning with error correction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schell to incorporate the teachings of APA to include machine learning to train the artificial neural network. Doing so would optimize the process of predicting the recommended maintenance.

Similarly Claim 13 is rejected on the similar rational as Claim 8 above is. 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl in view of Breed (US8036788)  herein after will be referred as Breed.

Regarding Claim 15, Scholl teaches the method of claim 12. 

Breed teaches further comprising: in response to a classification that operations of the tire and wheel light assembly are abnormal, transmitting the operating parameters to a maintenance service facility (Col. 3 Line 46-52 : “In one embodiment, a diagnostic module is provided and each sensor is coupled to or a part of the diagnostic module. The diagnostic module directs the communications unit to transmit a message to the remote site upon determining an actual or potential failure of a component or Subsystem. Each sensor may be wirelessly coupled to the communications unit, or through wires via a vehicle bus” : here remote site is being interpreted as maintenance facility).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schell to incorporate the teachings of Breed to include transmitting the operating parameters to a maintenance service facility. Doing so would optimize the vehicle operation.

Regarding Claim 16,  Scholl in view of Breed teaches the method of claim 15. Breed also teaches further comprising: communicating with the maintenance service facility to schedule a trip for the maintenance service, in response to the suggestion ( Col.11 Line 4-24 : “The invention therefore contemplates a variety of automatic and wireless communications from a vehicle to an interested party remote from the vehicle, i.e., at a site remote from, separate from, apart from the vehicle, whether it is a dealer or manufacturer, repair or service center, or any combinations of these or additional parties. In addition to the communication of diagnostic or prognostic information in the form of a diagnostic or prognostic message, derived for example by one of the techniques described herein, the same wireless telecommunications link can be used by the remote situated interested party to provide a response to the message from the vehicle. For example, the message could be as simple as an automatic notification of receipt of information from the vehicle. If the remote party is a dealer, the response might be that the analysis of the diagnostic or prognostic problem has been received and is being reviewed. The response could also be a manually generated message by the dealer and/or manufacturer's personnel. One Such responsive message might provide a time for a scheduled service appointment or a block of available times to schedule an appointment.”).  

Regarding Claim 17,  Scholl teaches the method of claim 12. Scholl also teaches further comprising: in response to a classification that operations of the tire and wheel assembly are abnormal, storing the data representing the operating parameters in non- volatile memory of a data storage device configured on the vehicle (Para [0106] : “Electronic storage 908 may include volatile or non - volatile electronic memory , such as ROM , EEPROM , Flash , DRAM , phase - change , or other memory . Electronic storage 908 may store sensor readings ; controller calcula tions , analyses , diagnostics , and prognostics ; information obtained through user interface 916 ( commands , updates , etc. ) ; information obtained through communications inter face 910 , such as sensor readings , analytics results , diagnostics and prognostics from one or more other systems 108 associated with the same vehicle as the instant system 108 ; or information or commands from remote devices , such as fleet server 106 or portable communications device 110 , for example , through cloud 104 .”); 

Breed teaches providing a maintenance service facility with the data representing the operating parameters during the maintenance service (Col.11 Line 4-24 : “The invention therefore contemplates a variety of automatic and wireless communications from a vehicle to an interested party remote from the vehicle, i.e., at a site remote from, separate from, apart from the vehicle, whether it is a dealer or manufacturer, repair or service center, or any combinations of these or additional parties. In addition to the communication of diagnostic or prognostic information in the form of a diagnostic or prognostic message, derived for example by one of the techniques described herein, the same wireless telecommunications link can be used by the remote situated interested party to provide a response to the message from the vehicle. For example, the message could be as simple as an automatic notification of receipt of information from the vehicle. If the remote party is a dealer, the response might be that the analysis of the diagnostic or prognostic problem has been received and is being reviewed. The response could also be a manually generated message by the dealer and/or manufacturer's personnel. One Such responsive message might provide a time for a scheduled service appointment or a block of available times to schedule an appointment.”)..  

Regarding Claim 18, Scholl in view of Breed teaches  the method of claim 17.  Breed also teaches  further comprising: training the artificial neural network to predict, based on the data representing operating parameters, a problem of the vehicle tire and wheel assembly diagnosed in the maintenance service (Col. 15 Line 40-49 : “To train a neural network, data is provided in the form of one or more time series, from the sensors, that represents the condition to be diagnosed, which can be induced to artificially create an abnormally operating component, as well as normal 45 operation. Thus, data from the sensors obtained during nor mal operation of each component, as well as during abnormal operation of each component, is provided to the neural network during the training stage.” : here under 112b interpretation, the claim is being interpreted as the Artificial Neural Network is being trained by data from sensors when system is  operating abnormally).  
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.  The applicant primarily argues that new amendments are not taught by the primary reference.  The applicant argues : “None of the cited references teach or suggest at least storing the operating parameters of the vehicle tire and wheel assembly in a data storage device when the operating parameters are indicative of abnormal operations of the tire and wheel assembly and discarding the operating parameters of the vehicle tire and wheel assembly when the operating parameters are indicative of normal operations, as recited in independent Claim 1. Claims 12 and 19, while varying in scope from claim 1, each recite similar subject matter.”
The examiner agrees that the Primary Reference Doesn’t teaches the amendment portion. However upon reconsideration and the updated search , the examiner is rejecting this new amended portion using Suzuki as explained above. 
Suzuki teaches the at least one processor further configured to: store the operating parameters of the vehicle tire and wheel assembly in a data storage device when the operating parameters are indicative of abnormal operations of the tire and wheel assembly, and discard the operating parameters of the vehicle tire and wheel assembly when the operating parameters are indicative of normal operations (Para [0006] : “Thus, instead of keeping the gathered operation data as it is, the gathered operation data is compressed or portions of the data are deleted so that it is possible to reduce the load borne in keeping the data or to decrease the amount of stored data.” Para [0007] : “In order to implement what is described above, there is provided an irreversible compression method (or a thinning method) in accordance with which, an allowable data error is set in advance and only data having errors bigger than the allowable data error is kept and stored while the remaining data is discarded.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scholl to incorporate the teachings of Suzuki to include the at least one processor further configured to: store the operating parameters of the vehicle tire and wheel assembly in a data storage device when the operating parameters are indicative of abnormal operations of the tire and wheel assembly, and discard the operating parameters of the vehicle tire and wheel assembly when the operating parameters are indicative of normal operations .Doing so would reduce  the load borne in keeping the data or to decrease the amount of stored data as disclosed in Suzuki in Para [0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668